Per Curiam:
The rule in this case was to show cause why the judgment should not be opened. The only fact proved to justify the opening of the judgment was the illegal interest charged in the note. Beaty v. Bordwell, 91 Pa. 438. That interest has been deducted and the appellants fully discharged therefrom. If all’ the other alleged equities did exist they are not to be asserted by-opening the judgment. No motion was made to strike off the judgment. If it had been, the evidence is insufficient to justify such action. The other alleged claims are not the subject of’ set-off against the judgment.
Decree affirmed and appeal dismissed, at the costs of the appellants.